DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is held to be indefinite because it is unclear what the percentages of polymer are based upon (e.g. weight, mole percentage, volume, etc.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2  are rejected under 35 U.S.C. 103 as being unpatentable over Woodbury (US 4,457,511) in view of Kirchner (US 2009/0127740).

placing a pin in a mold (6) (col 3, lines 18+); injecting a molten plastic material into the mold to encapsulate the pin (col 3, lines 59+); and removing the pin from the mold to produce a finished bowling pin (herein understood to read on the claimed “cooling” step).
	Woodbury teaches the resin should be a polycaprolactam (i.e. a nylon) but does not teach it should comprise a blend of 80% to 60% of nylon and 20% to 40% ion resin.  However, Kirchner teaches that nylons may be blended with up to 30wt% ionomer in order to improve their impact resistance (0036).  The ionomer may include with zinc ions (0036).  Thus, it would have been obvious to one of ordinary skill in the art to add ion resin to the nylon of Woodbury in order to enhance its impact resistance.  Furthermore, it would have been obvious to optimize the amount of ion resin added to the composition in order to optimize the impact resistance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20015/0051329 and US 4,105,709 teach blending ionomer with nylon improves its impact resistance.
US 4,457,511 and US 2008/0096680 teach methods of making bowling pins wherein inserts are encapsulated by a resin material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN R. KRUER
Examiner
Art Unit 3649



/KEVIN R KRUER/Primary Examiner, Art Unit 3649